I
PER CURIAM:
El 20 de mayo de 1988, William A. Rivera Rivera, por derecho propio y en representación de un grupo de confinados, presentó en el Tribunal Superior, Sala de Ponce, una petición denominada Injunction y Sentencia De-claratoria. Demandó al Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, al Secretario de Justicia, Hon. Héctor Rivera Cruz, a la Administradora de Corrección, Dra. Mercedes Otero de Ramos, y al Presidente de la Comi-sión Estatal de Elecciones, Ledo. Marcos Rodríguez Estrada.
En síntesis, alegó su condición de confinado en el campa-mento penal La Pica, Jayuya; ser presidente y miembro re-presentativo de la Comunidad de Personas Confinadas de Puerto Rico; haberse enterado por la prensa que los confi-nados no podían participar en las primarias del Partido Popular Democrático (P.P.D.) y del Partido Nuevo Progresista (P.N.P.) a celebrarse el próximo 12 de junio de 1988; que antes se les había permitido participar en las primarias pre-sidenciales, y con respecto a las primarias de 12 de junio de 1988 había realizado gestiones infructuosas ante la Adminis-tración de Corrección y la Comisión Estatal de Elecciones para participar. Adujo que ello constituía una violación a las leyes y a nuestra Constitución, y solicitó la paralización de *560dichas primarias hasta que se les permitiera participar. Pidió una orden dirigida a la Comisión Estatal de Elecciones para garantizarles ese derecho.
El 23 de mayo de 1988 el tribunal designó al Lie. Carlos J. Pérez Santiago, abogado de oficio de los demandantes. Se-ñaló y celebró una vista el 31 de mayo de 1988. Comparecie-ron todas las partes. En la misma declaró el demandante Rivera Rivera y, como testigos, los confinados Roberto Al-bizu Morales y Miguel Guadalupe. Se admitió en evidencia, como exhibit I, una lista de firmas de confinados interesados en emitir su voto en las primarias locales. Terminada de desfilar esa prueba, se desestimó la acción contra el Gober-nador de Puerto Rico y el Secretario de Justicia. El tribunal se reservó el fallo en cuanto a los restantes demandados, quienes optaron por someter el caso sin presentar prueba.
El 8 de junio el tribunal declaró sin lugar la demanda. En su ponderada sentencia, en lo pertinente, concluyó que los demandantes ni verbalmente ni por escrito —en o antes del 12 de abril de 1988— solicitaron de la Comisión Estatal de Elecciones o de los funcionarios políticos que representan a los Comisionados Electorales en la Junta Administrativa del Voto Ausente, “participar en el proceso primarista a tener efecto el día 12 del corriente mes de junio. Tampoco requirie-ron de los funcionarios o del liderato de los partidos políticos correspondientes, el que se les suministraran los formularios de solicitud de voto ausente”. Sentencia, pág. 5.
Sin embargo, encontró probado que “[p]ara el mes de fe-brero de 1988 se realizó un paro general en varias institu-ciones penales, por parte de los confinados, donde exigían reunirse con altos líderes políticos del país, lo cual no logra-ron. Se les informó por la Dra. Otero de Ramos, Adminis-tradora de Corrección, y a raíz de dicho paro, que la Administración proveería acceso a los funcionarios de la Comisión Estatal de Elecciones para realizar sus trabajos dentro de las instituciones penales para las primarias de los *561partidos nacionales de los EE.UU. a efectuarse el 20 de marzo de 1988, a los fines de que aquéllos, los confinados que lo desearan y cualificaran, votaran en dichas primarias, lo cual en efecto se materializó”. (Énfasis suplido.) Sentencia, pág. 5.
Determinó, como mera alegación, que Rivera Rivera soli-citó literatura e información a la Comisión Estatal de Elec-ciones, que supuestamente no recibió. “Igualmente, manifes-tó desconocer el contenido del Reglamento de la Comisión Estatal de Elecciones y en particular la sección del mismo que establece los requisitos y procedimientos para solicitar el derecho a emitir el voto ausente en las elecciones de Puerto Rico. Todo envío de documentos o comunicaciones es-critas de confinados a instituciones gubernamentales, judi-ciales, etc., se canaliza a través de los funcionarios de la Administración de Corrección. Igualmente, los confinados gozan de un sistema de correo en las instituciones penales. El demandante de epígrafe sometió personalmente el pre-sente pleito en la Secretaría de este Tribunal, a petición suya y acompañado y transportado por personal de la Administra-ción de Corrección, destacado en el Campamento La Pica de Jayuya, Puerto Rico. La Comisión Estatal de Elecciones, y la Administración de Corrección no les ha negado en forma alguna a los confinados la oportunidad de solicitar los formu-larios de referencia, ni les ha impedido a éstos el ejercicio de ese derecho, ya que éstos no radicaron en dicha Comisión, ni una sola solicitud requiriendo la entrega del formulario del voto ausente de parte de los confinados.” Sentencia, págs. 5-6.
A base de estos hechos, dicho foro analizó nuestros pro-nunciamientos respecto al derecho constitucional al “sufra-gio universal, igual, directo y secreto” encarnado en el Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261, y los “objetivos lícitos y apremiantes” de toda reglamen-tación encaminados a lograr “un proceso electoral justo, or-*562denado, libre de fraude, honesto e íntegro”, “sin obstaculizar innecesariamente el voto”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 405, 406 (1980); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988).
En armonía con las disposiciones aplicables de la Ley Electoral de Puerto Rico y su reglamentación,(1) resolvió que la inacción y falta de gestiones de los confinados derrotaban sus pretensiones, las cuales implícitamente caracterizó como tardías.
II
Erró el ilustrado foro de instancia. El 11 de diciem-bre de 1987 se aprobó el Reglamento para los Procesos de Primarias de los Partidos Políticos. En sus Secs. 1.8 y 3.17 reconoce el derecho a votar de los confinados.(2)
Este reglamento pauta el procedimiento a seguir y equi-para a los confinados con los electores con derecho al voto ausente. La Sec 3.19, Voto de Electores Ausentes, enumera los requisitos necesarios, a saber, “[c]on no menos de sesenta *563(60) días de anticipación a la fecha de la elección, solicitará de su partido, por escrito y bajo juramento, una ‘Papeleta de Votación para Elector Ausente’,” haciendo constar determi-nada informacion;(3) la verificación por el partido concernido sobre ese derecho, y la entrega o remisión prontamente por certificado al peticionario a su dirección consignada de “una papeleta de votación, un sobre pequeño con un blanco para la identificación del precinto, y otro sobre debidamente pre-di-rigido con el número de solicitud aprobado para la devolu-ción por correo de dicho material. El partido hará constar en un registro especial la fecha del envío y recibo de todos estos materiales. Se mantendrá un inventario actualizado de todo el proceso del voto ausente”. Reglamento de Primarias, supra, Sec. 3.19.
Se advierte, pues, que la responsabilidad del proceso primarista recae en primer lugar en los partidos políticos. Claro está, ello no excluye a la Comisión Estatal de Elecciones a través de su Presidente. Éste, como figura principal, tiene la responsabilidad, por imperativo del Art. 4.020 de la Ley Electoral de Puerto Rico, “en unión al Comisionado Electoral del partido concernido, [de] diri[gir] e inspeccionar] las primarias en cada caso, pon[er] en vigor las reglamentaciones que prueben los organismos directivos centrales de cada partido que no conflijan con las disposiciones de este Subtítulo y que hayan sido radicadas ante la Comisión bajo certificación del Presidente y Secretario del partido”. 16 L.P.R.A. see. 3170.
*564Ese mandato legislativo significa que el razonamiento de la ilustrada sala de instancia —que impuso a los demandantes Rivera Rivera et al. la obligación exclusiva de gestionar y solicitar el voto ausente— es injusto. El diseño electoral prevaleciente conlleva el deber de diligencia no sólo de los electores interesados, incluso los ausentes, sino de los partidos políticos y de la Comisión Estatal de Elecciones por conducto de su Presidente. Aunque Rivera Rivera y sus otros compañeros tenían acceso al servicio postal, obviamente por razón de su confinamiento, sus libertades, movimientos y contactos con el mundo exterior eran y son limitados. El prisma adjudicativo judicial tiene que ser más amplio, a la par que riguroso, en atención a estas realidades peculiares y a las restricciones que éstas imponen sobre el derecho de los confinados a votar. No puede imponerse a ellos exclusivamente el peso de las diligencias.
Los derechos se plasman y cobran vida en la realidad y no en los documentos expositivos de las leyes y reglamentos. No es suficiente trasladar toda la carga a los demandantes peti-cionarios Rivera Rivera et al. A sus omisiones deben sumár-seles también las incurridas por los partidos políticos, la Comisión Estatal de Elecciones y la Administración de Co-rrección. No hay la más mínima constancia de diligencias de estos últimos. No hubo orientación ni esfuerzo para hacer viable sus participaciones. El desinterés ha sido total. Ello contrasta con la actuación y los remedios provistos a los con-finados para las primarias presidenciales.
En el cuadro peculiar expuesto, cobra mayor vigencia nuestro pronunciamiento de que el Estado puede implantar requisitos razonables, pero “de tal forma que no impongan al elector condiciones de difícil cumplimiento o exigencias que menoscaben su derecho al voto o desalienten su ejercicio”. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 242 (1981).
*565En las circunstancias de autos, en atención al escaso tiempo restante para la celebración de este evento electoral, lo dificultoso que resultaría extender nuestra decisión a toda la población penal —en ausencia de reclamo individual y la certificación del pleito como de clase— procede prudencial-mente que nuestro mandato se limite a que la Comisión Es-tatal de Elecciones, los partidos políticos P.P.D. y P.N.P., y la Administración de Corrección, sin excusa, le den viabili-dad al ejercicio del derecho al voto, en el proceso primarista del domingo 12 de junio de 1988, del demandante peticiona-rio William A. Rivera Rivera y aquellos otros nombrados en el exhibit I de la parte demandante.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Pons Núñez disiente sin opi-nión escrita. La Juez Asociada Señora Naveira de Rodón emitió opinión disidente, a la cual se une el Juez Asociado Señor Alonso Alonso.

 La Ley Núm. 3 de 8 de septiembre de 1980 enmendó la Ley Electoral Núm. 4 de 20 de diciembre de 1977 para incluir a los confinados entre los ciuda-danos con derecho al voto ausente. Esta ley fue enmendada el 10 de enero de 1983 y el artículo renumerado como el 5.035. (16 L.P.R.A. see. 3240).
Por los Arts. 7.004 y 5 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3304 y 1325, tienen derecho a participar en referéndum y a votar en las primarias presidenciales.


 “Serán electores capacitados para votar en las primarias los que perte-nezcan o estén afiliados al partido político que celebre las mismas, y que cumplan con los requisitos de la Ley Electoral de Puerto Rico y este reglamento. Regla-mento para los Procesos de Primarias de los Partidos Políticos, 11 de diciembre de 1987, Sec. 1.8.
“Tendrán derecho a votar mediante el procedimiento de voto ausente de sus colegios, los electores debidamente cualificados que se encuentren:
“g) Confinados en las instituciones penales.” Reglamento de Primarias, supra, Sec. 3.17(g).


 “(a) Nombre y apellidos paterno y materno; (b) Nombr[e] del padre y de la madre; (c) Sexo; (d) Fecha de nacimiento; (e) Número electoral; (f) Dirección exacta de su domicilio en Puerto Rico; (g) Dirección del lugar donde temporera-mente se encuentre; (h) Dirección postal a la cual debe enviarse la papeleta; (i) Razón que le impide ir al colegio de votación el día de la elección.” Reglamento de Primarias, supra, Sec. 3.19.